Title: To Benjamin Franklin from Stratford Canning, 25 September 1784
From: Canning, Stratford
To: Franklin, Benjamin


				
					
						Sir
						Paris the 25th: Sept 1784.
					
					Yesterday Evening I had the pleasure to receive your Packet covering some Letters which shall be taken care of, I am much obliged to you for those for America for Mr Borrowes. Give me Leave to take this opportunity to thank you for your very obliging & polite Reception, and to assure you that I am with the greatest Respect & Esteem, Sir Your most obedt & very huml Servt
					
						
							Stratfd: Canning.
						
					
				
				
					I have this moment receiv’d another Packet from you which shall be deliver’d.—
				
			 
				Notation: Straf & Canning 25 7bre. 1784.—
			